On Rehearing.
Appellee in his motion for rehearing strongly emphasizes the contention that the jury's answer to special issue No. 4, wherein they found that the defendant's automobile was being driven at the time of the accident within the scope of the authority of its superintendent, Peterman, renders immaterial and shows to be harmless the error pointed out in the original opinion with reference to the submission of special issue No. 1. To this we are unable to agree. In order to authorize the submission of special issue No. 4 it was necessary that there be some evidence to support the finding called for. If Peterman was driving the car, then there was a presumption justifying the submission of the issue. But, if some one else was driving the car, and that one not shown by any evidence to be an employee of the defendant, then there was no presumption and no evidence justifying the submission of special issue No. 4. It is true appellant made no objection to the submission of special issue No. 4. This fact is urged as a part of appellee's argument. But, had special issue No. 1 called for a finding as to whether or not Peterman was driving the car, then special *Page 514 
issue No. 4 would have been correct. Appellant made proper objection to the submission of special issue No. 1, which objection we have sustained. We cannot agree that for the purpose of holding the error harmless appellant was under the duty to object to the submission of special issue No. 4, if indeed any objection that might have been made would have been valid. The real fault was in issue No. 1 and not in issue No. 4. There was no finding of the jury that Peterman was even in the car at the time of the collision with plaintiff. Whether he was or not was a strongly controverted fact, with, to say the least, very slight and inconclusive evidence to show that he was. If he was in the car, there is no evidence whatever that he was driving same, nor that the car was being driven by a servant or employee of the defendant.
There was neither pleading nor evidence that it was being driven under the direction of Peterman. If such was a fact, then it is one that arises from presumption based upon the issuable fact that Peterman was in the car, and the fact that the car had been intrusted to his possession for use in his employer's business. If the jury's answer to special issue No. 1 was based upon a finding that the car was being driven by some one, not an employee of defendant, but under the direction of Peterman — a finding which under the wording of the question the jury was authorized to make — then, if it be conceded that such finding would be supported by the presumption just mentioned, it would result that the jury's answer to special issue No. 4 was unauthorized. This for the reason that in such case there would be no presumption that the car was being driven within the scope of Peterman's employment, since such presumption would necessarily have to be based upon the other presumption that he was directing the driving. As said in the original opinion, it is not permissible to base one presumption upon another.
The court, in submitting special issue No. 1, indicated that it was immaterial whether the car was being driven by Peterman or by some one under his direction. Such being the case, it is impossible to say that the jury did not base their answer to special issue No. 4 upon that understanding; and, if they did, of course their answer cannot be used to show that by necessary implication they found that Peterman was himself driving the car.
Defendant having timely objected and pointed out wherein there was error in submitting special issue No. 1, it cannot be held, we think, that it, in order to minimize the harm, was under the further duty to object to special issue No. 4, which, had the first objection been obviated, would have rendered special issue No. 4 wholly unobjectionable.
We have therefore concluded that the motion for rehearing should be overruled, and it is accordingly so ordered.